Title: To James Madison from Benjamin W. Crowninshield, 18 April 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        Sir,
                        Navy Department April 18th. 1815
                    
                    I respectfully submit for your consideration the subject of building the Steam frigate at Baltimore, which since the Peace has been entirely suspended. The amount of $150.000. originally subscribed for this object, by the Citizens of Baltimore, is to be reimbursed to them in United States’ Stock, upon the terms that the first loan shall obtain after the period. The actual expenditure for purchase of materials, and labour, amounts to $61.500 nearly, and the Ship Yard, Master builder, Clerk, Stores &c: were engaged to the first of May. The completion of this Vessel will probably reach the sum of $300,000. which is the cost of Fulton the first built at New York. It is on all accounts desirable to decide upon the further orders to be given in respect to the Vessel at Baltimore: the materials can be sold or used for Naval purposes without loss, except in the high price which some of them cost, and the labour paid in constructing and building thus far, will be the most material part of loss to the Government, if the vessel is not to be completed; and if built, the expense of taking care of, and preserving the Vessel will be very considerable, and in case of a long period of peace will be uselessly expended. The experiments upon the Fulton will sufficiently establish the utility and efficacy of the plan, and no improvements can properly be made upon a second Steam frigate, until these experiments are determined. I am very respectfully Sir, Your Obedt Servt.
                    
                        BW Crowninshield
                    
                